Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 1 of 37 PageID #: 7057



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION
                                           §
    UNILOC 2017 LLC,                       §
                                           §
                        Plaintiff,         §
                                           §
             v.                            §
                                           §      Case Nos. 2:18-CV-00491-JRG-RSP
    GOOGLE LLC,                            §
                                           §              2:18-CV-00503-JRG-RSP
                        Defendant.         §
                                           §



                    DEFENDANT’S RESPONSIVE CLAIM CONSTRUCTION BRIEF




   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 2 of 37 PageID #: 7058



                                                    TABLE OF CONTENTS

   I.     INTRODUCTION ................................................................................................................. 1
   II.    LAW OF CLAIM CONSTRUCTION .................................................................................. 1
   III.   BACKGROUND OF THE TECHNOLOGY ........................................................................ 1
           A.       U.S. Patent No. 6,473,114 ........................................................................................... 1
           B.       U.S. Patent No. 9,141,489 ........................................................................................... 2
   IV. DISPUTED CLAIM TERMS ................................................................................................ 3
           A.       U.S. Patent No. 6,473,114 ........................................................................................... 3
                 1.      “Replacing” (Claims 1 and 2) ................................................................................ 3
                 2.      “First duration” (Claim 1) ...................................................................................... 7
                 3.      “Indication of speech uttered” (Claim 1) ............................................................... 9
                 4.      “Displacing” (Claim 2) ........................................................................................ 10
                 5.      “Contracting” (Claim 2) ...................................................................................... 12
                 6.      Order of steps (Claim 1) ...................................................................................... 13
           B.       U.S. Patent No. 9,141,489 ......................................................................................... 15
                 1.      “Server Fingerprint” (Claims 3, 9, 15) ................................................................ 15
                 2.      “Fingerprint Of The [First/Second] Server” (Claims 1, 3) .................................. 20
                 3.      “Data Representing A Fingerprint Of The First Server” (Claim 1)..................... 21
                 4.      “Server” (Claims 1–6, 8, 9, 12, 15) ..................................................................... 21
                 5.      “First Server” (Claim 1–6, 9, 15) / “Second Server” (Claims 1, 3, 5, 9, 12, 15) 24
                 6.      “Routing Device” (Claims 1–5, 8, 9, 12, 15)....................................................... 26
                 7.      “A Second Routing Device” (Claim 15) ............................................................. 28
                 8.      “Status Message” (Claims 1–4, 8, 9, 12, 15) / “Status Signal” (Claim 4) ........... 28
                 9.      “Detecting At The Routing Device An Invalid Status Message From The
                         [First/Second] Server By Absence Of The [First/Second] Server Fingerprint In A
                         Status Message From The [First/Second] Server” (claims 1, 3) / “Invalid Status
                         Message” (claims 1, 3, 4) .................................................................................... 29
                 10. “First Application…” / “Second Application…” (claim 9) ................................. 30
   V.     CONCLUSION .................................................................................................................... 30




                                                                      i
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 3 of 37 PageID #: 7059



                                                TABLE OF AUTHORITIES

                                                                                                                            Page(s)

   Cases

   Arendi S.A.R.L. v. Google LLC,
      882 F.3d 1132 (Fed. Cir. 2018)................................................................................................20

   Astrazeneca AB, Aktiebolaget Hassle, KBI-E, Inc. v. Mut. Pharm. Co.,
       384 F.3d 1333 (Fed. Cir. 2004)............................................................................................7, 12

   Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,
      616 F.3d 1249 (Fed. Cir. 2010)................................................................................................28

   Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc.,
       262 F.3d 1258 (Fed. Cir. 2001)..................................................................................4, 6, 11, 17

   Dayco Prods. v. Total Containment, Inc.,
      258 F.3d 1317 (Fed. Cir. 2001)........................................................................................7, 9, 12

   Engel Indus., Inc. v. Lockformer Co.,
      96 F.3d 1398 (Fed. Cir. 1996)..................................................................................................28

   Fenner Invs., LTD. v. Cellco P’ship,
      778 F.3d 1320 (Fed. Cir. 2015)................................................................................................28

   Interactive Gift Express, Inc. v. Compuserve Inc.,
       256 F.3d 1323 (Fed. Cir. 2001)................................................................................................15

   Mformation Techs., Inc. v. Research in Motion Ltd.,
      764 F.3d 1392 (Fed. Cir. 2014)................................................................................................14

   Myspace, Inc. v. GraphOn Corp.,
      672 F.3d 1250 (Fed. Cir. 2012)................................................................................................24

   Nagravision SA v. Comcast Cable Commc’ns LLC,
      No. 2:16-CV-1362-JRG, 2017 WL 5257009 (E.D. Tex. Nov. 13, 2017)................................20

   North Am. Container, Inc. v. Plastipak Packaging, Inc.,
      415 F.3d 1335 (Fed. Cir. 2005)..........................................................................................23, 26

   O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
      521 F.3d 1351 (Fed. Cir. 2008)................................................................................................30

   Omega Eng’g, Inc, v. Raytek Corp.,
     334 F.3d 1314 (Fed. Cir. 2003)..........................................................................................17, 19



                                                                    ii
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 4 of 37 PageID #: 7060



   Ruckus Wireless, Inc. v. Innovative Wireless Sols., LLC,
      824 F.3d 999 (Fed. Cir. 2016)............................................................................................24, 26

   Salazar v. Procter & Gamble Co.,
      414 F.3d 1342 (Fed. Cir. 2005)................................................................................................20

   Springs Window Fashions LP v. Novo Indus., L.P.,
      323 F.3d 989 (Fed. Cir. 2003)..................................................................................................23

   Starhome GmbH v. AT&T Mobility LLC,
       743 F.3d 849 (Fed. Cir. 2014)............................................................................................24, 26

   Trs. of Columbia Univ. in City of N.Y. v. Symantec Corp.,
       811 F.3d 1359 (Fed. Cir. 2016)..............................................................................................4, 5

   UShip Intellectual Properties v. U.S.,
      714 F.3d 1311 (Fed. Cir. 2013)..........................................................................................23, 26

   Verizon Servs. Corp., v. Vonage Holdings Corp.,
      503 F.3d 1295 (Fed. Cir. 2007)................................................................................................28

   VirnetX, Inc. v. Cisco Sys., Inc.,
      767 F.3d 1308 (Fed. Cir. 2014)..................................................................................4, 6, 11, 14

   Vitronics Corp. v. Conceptronic, Inc.,
       90 F.3d 1576 (Fed. Cir. 1996).......................................................................................... passim

   Wi-Lan USA, Inc. v. Apple Inc.,
      830 F.3d 1374 (Fed. Cir. 2016)................................................................................................22

   Statutes

   35 U.S.C. § 101 ..............................................................................................................................23




                                                                         iii
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 5 of 37 PageID #: 7061



   I.      INTRODUCTION

           Plaintiff Uniloc 2017 LLC (“Plaintiff” or “Uniloc”) alleges that Defendant Google LLC

   (“Defendant” or “Google”) infringes claims 1 and 2 of U.S. Patent No. 6,473,114 (“’114 Patent”)

   and claims 1–9, 12, and 15 of U.S. Patent No. 9,141,489 (“’489 Patent”). Uniloc’s proposed

   constructions ignore the plain meaning of the terms, their context within the asserted claims, and

   the specification.    Google respectfully requests that the Court reject Uniloc’s proposed

   constructions and adopt Google’s constructions, which are consistent with the intrinsic evidence.

   II.     LAW OF CLAIM CONSTRUCTION

           In view of the Court’s familiarity with the applicable law concerning claim construction,

   Defendant cites pertinent cases in the context of specific disputed issues.

   III.    BACKGROUND OF THE TECHNOLOGY

           A.       U.S. Patent No. 6,473,114

           The ’114 Patent is directed to “[a] videoconferencing application . . . where displayed

   speakers are changed dynamically based on some schema [that] employs animation effects to

   indicate the change.” Ex. A at Abs.1 Further, “[w]hen a new speaker replaces an old, the new

   speaker’s image is gradually transitioned into the place of the old speaker’s by an animation that

   provides a clear cue and a visual metaphor for the event.” Id.

           As shown in Figure 6, the method proceeds as follows: a speaker appears on the display

   (D1) “when the candidate speaks momentarily as shown in frame I41.” Id. at 4:7–9. “If the

   candidate speaker Dl stops speaking, his/her image shrinks and disappears.” Id. at 4:11–12. If,

   however, “the candidate speaker continues speaking beyond a predefined interval, the candidate



   1
     References herein to “Ex. __” refer to exhibits identified in the Declaration of Mark Samartino
   in Support of Defendant Google LLC’s Responsive Claim Construction Brief, filed concurrently
   herewith.

                                                    1
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 6 of 37 PageID #: 7062



   speaker image Dl grows to the size of the other speakers A, B, and C” and “the candidate now

   pushes the old speaker B out of the frame as illustrated in frames I44–I46.” Id. at 4:12–18.

           “When a change in the subset is

   required, one speaker is replaced by

   another” via an animation. Id. at 2:5–9.

   “Various [] alternative animations can be

   employed, the common theme of them

   being that there is a gradual transition and

   the transition is conspicuous.” Id. at 2:10–

   12.   “The basic requirement is that the

   effect result in a gradual replacement of the

   image of the old speaker by a new speaker

   but in such a fashion as to be noticeable but

   visually agreeable.” Id. at 2:19–22.

           B.       U.S. Patent No. 9,141,489

           The ’489 Patent is generally directed to a system that detects server failures and provides

   for a failover procedure in response to such failures. The system relies upon server-generated

   fingerprints, which are sent in status messages from servers to a routing device. Ex. B at Abs.;

   4:32–51, 8:47–62.     Each server fingerprint uniquely identifies the generating server and is

   produced using machine parameters, such as a server’s model number, serial number, ROM size,

   CPU model, CPU speed, manufacturer, network MAC address, etc. Id. at 5:25–6:5. The routing

   device actively monitors the servers using the received fingerprints and re-routes traffic to a

   standby server when the fingerprint of an active server: (1) is absent from the status message; or



                                                    2
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 7 of 37 PageID #: 7063



   (2) does not match the fingerprint stored in the routing device. Id. at Fig. 4, Abs., 8:47–62, claims

   1, 9.

   IV.     DISPUTED CLAIM TERMS

           A.       U.S. Patent No. 6,473,114

                    1.     “Replacing” (Claims 1 and 2)

                Plaintiff’s Proposal                                  Defendant’s Proposal
    [No construction necessary]; or, if the Court         “using a noticeably gradual effect, taking the
    deems a construction is necessary: “changing          place of and taking off the screen”
    out”

           Google’s construction of “replacing” has two key elements. First, it requires that the image

   being replaced is taken off the screen. Second, it requires a “noticeably gradual effect.” The ’114

   Patent imposes both of these limitations on this claim term.

           First, Google’s definition includes the plain and ordinary meaning of “replacing,” as used

   in the claims. Claim 1 recites a method of “indicating a change of speaker” comprising the steps

   of “displaying images of current conference participants” and then “displaying an image of a new

   conference participant responsively to an indication of speech uttered by said new conference

   participant.” Ex. A at claim 1. Then, the new participant is removed or replaces another participant

   based on its “duration” of speech. Id. The parties agree that “current conference participants” are

   distinct from the “new conference participant.” Dkt. 146 at 10. This distinction would be

   meaningless if no speakers were removed from the screen—because all participants would be

   displayed simultaneously.

           The ’114 Patent confirms this plain and ordinary meaning:

                    When a change in the subset is required, one speaker is replaced by another
                    in the following fashion. An animation is instantiated in which the image of
                    the speaker that is to be replaced is scrolled off the screen and the new one
                    is scrolled on as if pushing the old image off the screen.



                                                      3
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 8 of 37 PageID #: 7064



   Ex. A at 2:5–12 (emphasis added). This makes clear that the image being replaced is taken off of

   the screen “[w]hen a change in subset is required.” Id. While the type of animation may change,

   the fact that the first participant is removed does not. This is an explicit definition of “replacing”

   or, at least, an implied one. “[A] claim term may be clearly redefined without an explicit statement

   of redefinition” and “[e]ven when guidance is not provided in explicit definitional format, the

   specification may define claim terms by implication such that the meaning may be found in or

   ascertained by a reading of the patent documents.” Trs. of Columbia Univ. in City of N.Y. v.

   Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016) (citation omitted).

           Every depiction of the “replacing” step includes removing the image being replaced from

   the screen entirely. See Ex. A at Figs. 2–6. “[W]hen a patentee uses a claim term throughout the

   entire patent specification, in a manner consistent with only a single meaning, he has defined that

   term ‘by implication.’” See Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d

   1258, 1271 (Fed. Cir. 2001); see also VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1318–19

   (Fed. Cir. 2014) (holding the term “secure communication link” required a link that provided both

   “data security and anonymity” where no embodiment provided “data security but not anonymity”).

           Extrinsic evidence supports this construction. The American Heritage Dictionary of the

   English Language defines “replace” as “[t]o take or fill the place of” or “[t]o be or provide a

   substitute for.” Ex. C. Similarly, the New Oxford American Dictionary defines “replace” as to

   “take the place of” and gives examples of “the light bulb needs replacing” and “the government

   dismissed 3,000 of its customs inspectors, replacing them with new recruits.” Ex. D. In those

   examples, one item is taken away and another is put in its place. This consistent with Google’s

   construction and the plain and ordinary meaning.




                                                     4
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 9 of 37 PageID #: 7065



           Uniloc states that Google’s construction is vague because it is unclear if “taking the place

   of” and “taking off the screen” are separate limitations. Dkt. 146 at 12. The use of “and” makes

   clear that these are separate limitations.

           Second, the specification is clear that “replacing” requires a noticeably gradual effect. The

   Summary of the Invention states:

                    When a change in the subset is required, one speaker is replaced by another
                    in the following fashion. An animation is instantiated in which the image of
                    the speaker that is to be replaced is scrolled off the screen and the new one
                    is scrolled on as if pushing the old image off the screen. Various other
                    alternative animations can be employed, the common theme of them being
                    that there is a gradual transition and the transition is conspicuous.

                    ***

                    The basic requirement is that the effect result in a gradual replacement of
                    the image of the old speaker by a new speaker but in such a fashion as to be
                    noticeable but visually agreeable.

   Ex. A at 2:5–22 (emphasis added). The Abstract also states, “[w]hen a new speaker replaces an

   old, the new speaker’s image is gradually transitioned into the place of the old speaker’s by an

   animation that provides a clear cue and a visual metaphor for the event.” Id. at Abs.

           “The only meaning that matters in claim construction is the meaning in the context of the

   patent.” Trs. of Columbia, 811 F.3d at 1363. Trustees of Columbia is analogous to this case. In

   that case, the patentee defined the term “byte sequence feature” in the patent, stating twice that “it

   represents the machine code in an executable.” Id. at 1365. The court stated: “[T]hese are not

   simply descriptions of the preferred embodiment but are statements defining ‘byte sequence

   feature’” and that the “construction that stays true to the claim language and most naturally aligns

   with the patent’s description of the invention will be, in the end, the correct construction.” Id. at

   1366 (citation omitted). Similarly, here the patentee defined the term “replacing” explicitly,

   stating, “[t]he basic requirement is that the effect result in a gradual replacement of the image . . .


                                                     5
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 10 of 37 PageID #: 7066



   in such a fashion as to be noticeable but visually agreeable.” Ex. A at 2:19–22 (emphasis added).

   Like in Trustees of Columbia, the patentee’s definition should control. “The specification acts as

   a dictionary when it expressly defines terms used in the claims or when it defines terms by

   implication.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

           Google’s construction is consistent with the primary goal and every embodiment of

   “replacing” in the ’114 Patent. This situation is analogous to the one in VirnetX, where the court

   held the term “secure communication link” to require a link that provided anonymity where every

   single embodiment in the patent required anonymity. VirnetX, 767 F.3d at 1317–18. The court

   stated the Background of the Invention section framed the problem, the Summary of the Invention

   section provided a solution, and the Detailed Description “repeatedly and consistently” used

   anonymity to characterize the invention. Id.

           Here too, the Background of the Invention section of the ’114 Patent discusses “two

   problems” with managing the display of multiple participants: “very conspicuous” and “abrupt

   and . . . therefore disconcerting” image transitions. Ex. A at 1:52–60. The patentee also provides

   an alleged solution in the patent’s Summary of the Invention, stating, “[t]he basic requirement is

   that the effect result in a gradual replacement of the image of the old speaker by a new speaker but

   in such a fashion as to be noticeable but visually agreeable.” Id. at 2:19–22. Even Uniloc admits

   “[t]he ’114 Patent is directed to solving those problems [i.e., sudden changes] by providing for

   noticeable changes . . . .” Dkt. 146 at 5. Every embodiment of “replacing” in the ’114 Patent

   likewise consistently describes the disputed term as using a gradual transition. Like in VirnetX,

   the court should adopt the construction consistent with the entire specification. See also Bell Atl.,

   262 F.3d at 1271 (“[W]hen a patentee uses a claim term throughout the entire patent specification,

   in a manner consistent with only a single meaning, he has defined that term ‘by implication.’”).



                                                    6
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 11 of 37 PageID #: 7067



           The ’114 Patent also disclaims non-gradual “replacing.” Under the Background of the

   Invention, the patent criticized “sudden” transitions. Ex. A at 1:52–60. “Where the general

   summary or description of the invention describes a feature of the invention . . . and criticizes

   other products . . . that lack that same feature, this operates as a clear disavowal of these other

   products . . . .” Astrazeneca AB, Aktiebolaget Hassle, KBI-E, Inc. v. Mut. Pharm. Co., 384 F.3d

   1333, 1340 (Fed. Cir. 2004).

           Uniloc’s construction ignores the context of the claim, specification, and extrinsic

   evidence. The cases cited by Uniloc only confirm that terms should be construed according to the

   claims themselves or as required by the specification. See Dayco Prods. v. Total Containment,

   Inc., 258 F.3d 1317, 1327 (Fed. Cir. 2001); Vitronics, 90 F.3d at 1584–85. The Court should adopt

   Google’s construction.

                    2.    “First duration” (Claim 1)

                 Plaintiff’s Proposal                              Defendant’s Proposal
    [No construction necessary]; or, if the Court       “a predetermined length of time”
    deems a construction is necessary: “an
    elapsed period of time”

           The parties agree that a related term, “duration,” has its plain and ordinary meaning. Dkt.

   146 at 10. It appears the parties further agree that, generally, the plain and ordinary meaning of

   “duration” relates to a length of time. Id. at 12–13. The only apparent disagreement in regards to

   “first duration” is whether the length of time is predetermined.

           Google’s construction is consistent with how the phrase is used in the claim. Claim 1

   requires “removing said image of said new conference participant when said speech is of a first

   duration” and “replacing one of said images . . . when said speech is of a duration longer than said

   first duration.” Ex. A at claim 1. Both of these limitations dictate that the length of the new

   conference participant’s speech is compared to a first duration. It is not clear how such a


                                                    7
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 12 of 37 PageID #: 7068



   comparison could be done if the length of time was not predetermined. Uniloc’s proposed

   construction for this term cannot be correct when read in the context of the claim. Uniloc’s

   construction—“an elapsed period of time”—is essentially the definition of “duration,” and renders

   the comparison of a participant’s duration of speech to a “first duration” impossible.

           Uniloc further states that their construction is appropriate because “out of the five examples

   and embodiments recited by the specification, only one utilizes a ‘predefined interval’ in removing

   an image.” Dkt. 146 at 13. This is a mischaracterization. Although there are five figures depicting

   displays of participants, there is only one embodiment with regard to “first duration.” Ex. A at Fig.

   6. Thus, instead of being merely an example, it is the sole embodiment as to “first duration.” It is

   unlikely that the patentee would define the invention to exclude a preferred (and indeed only)

   embodiment of this limitation. Vitronics, 90 F.3d at 1583 (such an interpretation “is rarely, if ever,

   correct and would require highly persuasive evidentiary support”). Google’s construction is

   consistent with the only embodiment in the ’114 Patent of the “first duration” limitation and the

   plain language of the claim, and should be adopted.

           Uniloc also incorrectly states that Google’s construction excludes a preferred embodiment,

   as described in regards to Figure 2:

                    The images that are ordinarily shown are a subset of the participants that are
                    selected according to some suitable schema such as frequency of
                    participation, title, how recently the participant spoke, etc. Because such
                    criteria may be dynamic, that is, they may change over time, the video
                    image of one participant must be replaced with that of another on occasion.
   Ex. A at 3:4–11. Uniloc’s citation to this statement is misleading. First, this example does not list

   duration of speech as a criteria at all, so the relevance of this statement to the claim is tenuous at

   best. Second, it merely states that who is displayed may change because their participation is

   dynamic. In other words, the participant’s frequency of participation or recentness of speech may

   constantly change. If applied to the asserted claims, that would mean that the participant’s length

                                                      8
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 13 of 37 PageID #: 7069



   of speech is dynamic; it does not mean the “first duration” is also dynamic. Even if Uniloc’s read

   is correct, it merely says the criteria “may be” dynamic, not that any given criteria, such as “first

   duration,” must be dynamic. Uniloc’s construction does not make sense when read in the context

   of the claim and ignores the sole embodiment of the “first duration” limitation in the specification.

   The cases cited by Uniloc only serve to confirm that terms should be construed according to the

   claims themselves or as required by the specification. See Dayco, 258 F.3d at 1327; Vitronics, 90

   F.3d at 1584–85. The Court should adopt Google’s construction.

                    3.    “Indication of speech uttered” (Claim 1)

                Plaintiff’s Proposal                             Defendant’s Proposal
    [No construction necessary]; or, if the Court       “any momentary speech”
    deems a construction is necessary: “a signal
    of speech”

           Google’s construction is consistent with both the term’s plain and ordinary meaning and

   how the term is used in the ’114 Patent. First, Claim 1 recites “displaying an image of a new

   conference participant responsively to an indication of speech uttered by said new conference

   participant.” Ex. A at claim 1. Then, the claim requires “removing” said image or “replacing”

   another image with said image based on the length of said speech. Id. This progression of steps

   only makes sense if a participant’s image is shown in response to speech because the next step is

   determined based on the length of that speech.

           The specification supports this construction. This limitation is only explicitly described in

   relation to Figure 6: “This animation illustrates a candidate speaker appearing momentarily as he

   begins speaking. As the speech continues, the new image grows until, once the speech reaches a

   threshold duration, it starts to displace an old speaker.” Ex. A at 2:51–53 (emphasis added). The

   patent further states, “[r]eferring now to FIG. 6, a candidate speaker appears on the display . . .

   when the candidate speaks momentarily . . . .” Id. at 4:7–9 (emphasis added). It is unlikely that


                                                    9
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 14 of 37 PageID #: 7070



   the patentee would define the invention to exclude a preferred (and indeed only) embodiment of

   this limitation. Vitronics, 90 F.3d at 1583 (stating such an interpretation “is rarely, if ever, correct

   and would require highly persuasive evidentiary support”). Google’s construction is consistent

   with the only embodiment of this limitation in the ’114 Patent, as well as the plain language of the

   claim, and should be adopted.

           Google’s construction is also fully supported by extrinsic evidence.           The American

   Heritage Dictionary of the English Language defines “indicate” as “[t]o state or express briefly.”

   Ex. C. Similarly, the New Oxford American Dictionary defines “indicate” as “admit to or state

   briefly.” Ex. D. Thus, extrinsic evidence supports that the “indication” in “indication of speech

   uttered” is brief or momentary.

           Uniloc states that Google’s construction is divorced from the claim language because “‘any

   momentary speech’ is the speech itself, not an indication of the speech . . . .” Dkt. 146 at 14. Once

   again, Uniloc ignores how the phrase is used in the claim. Claim 1 requires that a participant is

   displayed “responsively to an indication of speech uttered” and that the participant is removed or

   replaces another based on the length of “said speech.” Ex. A at claim 1. This logically requires

   that the “indication of speech uttered” is the speech itself. Indeed, the “indication of speech” is

   “uttered” by the new conference participant so it is unclear how it could be anything other than

   speech itself. Uniloc’s construction of the phrase is incorrect because it ignores how the term is

   used in the claim, the specification, and extrinsic evidence and Google’s construction should be

   adopted.

                    4.    “Displacing” (Claim 2)

                Plaintiff’s Proposal                                Defendant’s Proposal
    [No construction necessary]; or, if the Court       “using a noticeably gradual effect, taking the
    deems a construction is necessary: “taking the      place of and taking off the screen”
    place of”


                                                     10
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 15 of 37 PageID #: 7071



           Claim 2 discloses “[a] method as in claim 1, wherein said step of replacing includes one of

   displacing and contracting said image of said one of said current conference participants.” Ex. A

   at claim 2. Thus, “displacing” is a method of “replacing.” Accordingly, “displacing” requires a

   “noticeably gradual effect” and that the image being replaced is taken off of the screen for the

   same reasons discussed above with respect to the “replacing” limitation in Claim 1.

           Google’s construction is also consistent with each use of “displacing” in the ’114 Patent.

   The description of Figure 6 states: “As the speech continues, the new image grows until, once the

   speech reaches a threshold duration, it starts to displace an old speaker.” Id. at 2:53–55. The

   description for Figure 2 discloses, “the new speaker’s image D could move upwardly from the

   bottom and displace the old speaker’s image B . . . .” Id. at 3:17–19. Finally, the description for

   Figure 5 describes an imaginary cylinder rotating in the new speaker’s image and rotating out the

   old speaker’s image, stating, “[t]he effect continues . . . until the image of the new speaker . . .

   completely displaces that of the old speaker . . . .” Id. at 3:56–4:6. As each use of “displacing”

   makes clear, this step both is gradual and results in the old image being removed entirely from the

   screen. See id. at Figs 2–6. “[W]hen a patentee uses a claim term throughout the entire patent

   specification, in a manner consistent with only a single meaning, he has defined that term ‘by

   implication.’” See Bell Atl., 262 F.3d at 1271; see also VirnetX, 767 F.3d at 1319 (holding the

   term “secure communication link” requires a link that provided both “data security and anonymity”

   where not a single embodiment provided “data security but not anonymity”). Uniloc argues that

   its construction is correct, citing to examples in the specification describing this term. Dkt. 146 at

   14. Uniloc neglects to mention that each figure depicts both that the image being replaced is

   removed from the screen and that the replacing step is gradual.




                                                    11
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 16 of 37 PageID #: 7072



           Uniloc states that Google’s construction is vague because it is unclear if “taking the place

   of” and “taking off the screen” are separate limitations. Dkt. 146 at 15. The use of “and” makes

   clear that these are separate limitations.

           Uniloc also argues that “not all ‘gradual’ effects are noticeable.” Dkt. 146 at 15. Although

   this may be true, it is not relevant because Google’s construction includes “noticeably” as a

   modifier of “gradual effect.” Uniloc further cites to the specification, which states, “[t]o insure

   the animation is prominent and noticeable, a fade would not be ideal, even though such an effect

   is gradual and not terribly disconcerting.” Ex. A at 2:13–15. This only confirms that the patent

   requires a “noticeably gradual effect” as it criticizes a fade for not being “prominent and noticeable

   enough.” “Where the general summary or description of the invention describes a feature of the

   invention . . . and criticizes other products . . . that lack that same feature, this operates as a clear

   disavowal of these other products . . . .” Astrazeneca, 384 F.3d at 1340.

           Uniloc’s construction is deficient because it does not take into account the use of

   “displacing” in the context of the claim or the specification. The cases cited by Uniloc only

   confirm that terms should be construed according to the claims themselves or as required by the

   specification. See Dayco, 258 F.3d at 1327; Vitronics, 90 F.3d at 1584–85. The Court should

   adopt Google’s construction.

                    5.     “Contracting” (Claim 2)

                 Plaintiff’s Proposal                                Defendant’s Proposal
    [No construction necessary]; or, if the Court       “using a noticeably gradual effect, decreasing
    deems a construction is necessary:                  in size and taking off the screen”
    “decreasing in size”

           Claim 2 discloses “[a] method as in claim 1, wherein said step of replacing includes one of

   displacing and contracting said image of said one of said current conference participants.” Thus,

   “contracting” is a method of “replacing.” Accordingly, “contracting” requires a “noticeably


                                                      12
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 17 of 37 PageID #: 7073



   gradual effect” and that the image being replaced is taken off of the screen for the same reasons

   discussed above with respect to the “replacing” limitation in Claim 1. Uniloc’s arguments in

   regards to “contracting” are nearly identical to those for “displacing.” Dkt. 146 at 16–17. Google

   incorporates its responses from Section IV.B.4 herein.

                      6.      Order of steps (Claim 1)

                 Plaintiff’s Proposal                               Defendant’s Proposal
    The antecedent basis in the claim governs any        Claim 1 contains a list of steps that must be
    ordering of steps                                    performed in the written order

           Uniloc concedes that the antecedent basis in Claim 1 governs the ordering of the steps.

   Dkt. 146 at 17–18. Uniloc inexplicably argues, however, that the steps listed in Claim 1 do not

   need to be performed in the written order when in fact the antecedent bases in the claim and logic

   both dictate the opposite. Claim 1 contains the following limitations:

           A. “displaying images of current conference participants.” Ex. A at Claim 1.

           B. “displaying an image of a new conference participant responsively to an indication of

                    speech uttered by said new conference participant.” Id.

           C. “removing said image of said new conference participant when said speech is of a

                    first duration.” Id. (emphasis added).

           D. “replacing one of said images of said current conference participants with said

                    image of said new conference participant when said speech is of a-duration longer

                    than said first duration.” Id. (emphasis added).

           Uniloc argues that steps A and B may be performed in reverse order because there is no

   antecedent basis in step B. Dkt. 146 at 18. The parties agree, however, that current and new

   conference participants are distinct groups. Id. at 10. When a new conference participant appears

   as in step B, it is clear that a different subset of participants—the current participants—were

   displayed before that (i.e., in step A). Therefore, step B is logically performed after step A.

                                                       13
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 18 of 37 PageID #: 7074



           Uniloc does not address whether steps C and D must occur in the written order, but appears

   to agree by implication by conceding that the antecedent basis in the claim governs the ordering

   of the steps. Specifically, step C must occur after steps A and B because the antecedent bases for

   “said image of said new conference participant” and “said speech” are located in step B. Logic

   also requires this ordering. An image cannot be removed until it is displayed. Further, the duration

   of “said speech” cannot be determined until after the participant speaks, as it does in step B. Step

   D must be performed after steps A and B because the antecedent basis for “said images of said

   current conference participants” is located in step A and the antecedent bases for “said image of

   said new conference participant” and “said speech” are located in step B. Logic once again

   requires this ordering. The claim is clear that a new participant is displayed “responsively to an

   indication of speech uttered,” and then one of two actions is taken based on the length of that

   speech—they either are removed, or replace another participant. Thus, step D must occur after

   steps A and B for this method to be effected.

           Interestingly, Uniloc acknowledges that the claim must be performed in the written order,

   stating that the ’114 Patent provides a solution of “display[ing] a new speaker in addition to the

   current subset of participants, and then, based on criteria, replacing one of the subset of current

   participants with a new speaker.” Dkt. 146 at 5.

           The specification consistently describes these steps as being performed in the claimed

   order. VirnetX, 767 F.3d at 1308 (holding the term “secure communication link” required

   anonymity where every embodiment provided anonymity). “[A] claim ‘requires an ordering of

   steps when the claim language, as a matter of logic or grammar, requires that the steps be

   performed in the order written, or the specification directly or implicitly requires’ an order of

   steps.” Mformation Techs., Inc. v. Research in Motion Ltd., 764 F.3d 1392, 1398 (Fed. Cir. 2014)



                                                   14
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 19 of 37 PageID #: 7075



   (citation omitted). In this case, both logic and the specification require this order of the steps.

   Uniloc’s cited case only confirms steps may be construed to have an order “when the method steps

   implicitly require that they be performed in the order written.” Interactive Gift Express, Inc. v.

   Compuserve Inc., 256 F.3d 1323, 1342–43 (Fed. Cir. 2001). The language of the claim is clear

   that the steps must be performed in the written order and Uniloc appears to concede as much, at

   least for steps C and D.

           B.       U.S. Patent No. 9,141,489

                    1.     “Server Fingerprint” (Claims 3, 9, 15)

    Plaintiff’s Proposal                                Defendant’s Proposal
    “Data that can be         “machine fingerprint that comprises binary data generated from a
    used to determine         plurality of user-configurable and non-user-configurable machine
    validity of a status      parameters that is reliably reproducible by an application operating on
    message from a            the server, while being virtually irreproducible by any other means, and
    server”                   virtually impossible to guess using any systematic or brute force
                              algorithm, that uniquely identifies the server”

           As discussed below, Google’s proposal is tied directly to clear statements made by the

   Applicant during prosecution defining “server fingerprint,” as well as statements by the PTAB and

   the Examiner confirming that same definition. According to the ’489 Patent, a server fingerprint

   is highly-specific, based on machine-specific attributes of the server, and uniquely identifies the

   server. Ex. B at 4:39–5:11. No two servers have the same fingerprints, and while it is virtually

   impossible for one server to reproduce the fingerprint of another server, a server can reliably

   reproduce its own fingerprint. Id. at 4:34–39. For the ’489 Patent to issue, the Applicant had to

   confirm this claim scope, and Google’s proposed construction precisely captures that confirmation.

   On the other hand, Uniloc’s proposal is unbounded in the fingerprint’s composition (i.e., any

   “data”) and focuses only on its function (though the incorrect one, i.e., “used to determine the

   validity of the status message from a server,” which is a function outlined in separate limitations).



                                                     15
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 20 of 37 PageID #: 7076



   The Court should adopt Google’s proposal.

           The ’489 Patent explains that a server fingerprint: (a) comprises binary data generated

   from a plurality of user-configurable and non-user-configurable machine parameters; (b) is

   “reliably reproducible” by an application running on the server but, while being “virtually

   irreproducible” by any other means, and “virtually impossible to guess using any systematic or

   brute force algorithm”; and (c) uniquely identifies the server.

                          a.      A “server fingerprint” comprises binary data generated from a
                                  plurality of user-configurable and non-user-configurable
                                  machine parameters

           The ’489 Patent explains that a fingerprint application running on the server “may generate

   the fingerprint data using a process that operates on data indicative of the server’s configuration

   and hardware. The fingerprint data may be generated using user-configurable machine parameters,

   non-user-configurable machine parameters, or both as input to a process that generates a

   fingerprint data file as binary data.” Ex. B at 4:58–64. The patent further states that “[t]o generate

   the fingerprint, a fingerprint application operating on the server may perform a system scan to

   determine a present configuration of the computing device,” and “[t]he application may then select

   the machine parameters to be used as input for generating the unique fingerprint data.” Ex. B at

   5:25–32; see also id. at 5:33-6:5 (providing about 100 examples of specific machine parameters

   used to generate a server fingerprint). As explained in section IV.B.1.d.i, infra, the Applicant

   confirmed that these are in fact requirements of a server fingerprint.

                          b.      A “server fingerprint” is reliably reproducible by the server,
                                  virtually irreproducible by any other means, and virtually
                                  impossible to guess

           According to the patent, every server fingerprint must be reproducible by its own server

   via an application operating on that server and must not be reproducible by any other device.

   Indeed, the specification specifically states: “As used herein, a hardware fingerprint is data

                                                    16
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 21 of 37 PageID #: 7077



   characterized by being reliably reproducible by an application operating on a particular client

   machine, while being virtually irreproducible by another means, and virtually impossible to guess

   using any systematic or brute force algorithm.” Ex. B at 4:34–39.

                          c.       A “server fingerprint” uniquely identifies the server

           A server fingerprint must also uniquely identify the generating server. The specification

   states that “[i]n short, each fingerprint is a complex and unique data pattern generated from a stable

   system configuration of a client machine.” Ex. B at 4:39–41. The machine parameters used to

   generate the server fingerprint are “selected such that the resulting fingerprint data has a very high

   probability (e.g., greater than 99.999%) of being unique to the server. . . . The resulting fingerprint

   data should be highly specific, unique, reproducible and stable as a result of properly selecting the

   machine parameters.” Ex. B at 4:67–5:11.

                          d.       The prosecution history confirms Google’s construction

           The prosecution history confirms a clear intent to require that a “server fingerprint” have

   the characteristics in Google’s proposal. Indeed, to overcome prior art rejections during

   prosecution, the Applicant expressly defined “server fingerprint” in a manner consistent with the

   aforementioned portions of the specification. In fact, both the Examiner and the Patent Trial and

   Appeal Board (“PTAB”) accepted that very definition and expressly adopted an understanding of

   “server fingerprint” consistent with the specification. On this record, Google’s proposal should be

   adopted. See Omega Eng’g, Inc, v. Raytek Corp., 334 F.3d 1314, 1324–25 (Fed. Cir. 2003); Bell

   Atl., 262 F.3d at 1273 (relying on prosecution history to limit claim scope because of clearly

   limiting statements made by the applicant to the examiner to overcome a prior art rejection).

                                 i.       The Applicant defined “server fingerprint” consistent
                                          with Google’s construction

           In an Office Action dated October 14, 2011, the Examiner rejected then-pending claims


                                                     17
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 22 of 37 PageID #: 7078



   based on US 2003/0163734 to Yoshimura et al. (“Yoshimura”), which the Examiner disclosed

   “[s]toring in the routing device data representing a fingerprint of the first server” and “[d]etecting

   at the routing device an invalid status message from the first server by absence of the fingerprint

   in a status message from the first server.” Ex. E at 3–4. The Examiner rejected all of the claims

   as being either anticipated by Yoshimura or unpatentable over Yoshimura in view of one or more

   other prior art references. Ex. E at 3–15. The Examiner contended that checksums disclosed by

   Yoshimura read on the “fingerprint” recited in the claims. Ex. E at 3–4.

           In an Amendment dated January 17, 2012, the Applicant responded to the rejection by

   arguing only that Yoshimura failed to disclose the “server fingerprint” recited in the claims and

   that the other prior art references failed to cure that deficiency in Yoshimura. Ex. F at 11–16. The

   Applicant argued that “[t]he Office Action is confusing checksums with server fingerprints. One

   skilled in the art would understand that a checksum of an OS environment doesn’t satisfy the

   definition of a fingerprint, as those terms are defined in the specification and in dictionaries of

   computer terms.” Ex. F at 12 (emphasis added). As the term “checksum” does not appear in the

   specification (and as the Applicant did not identify any dictionaries defining the term

   “fingerprint”), the Applicant’s argument amounts to a confirmation that the statements in the

   specification describing the “server fingerprint” are indeed definitional and intended to limit the

   scope of the term “fingerprint.” The Applicant reiterated its clear intent to limit the definition of

   “server fingerprint” by declaring that:

           a “server fingerprint” is a machine fingerprint that comprises binary data generated
           from a plurality of user-configurable and non-user-configurable machine
           parameters. Multiple machine parameters that are stored on the server are selected
           by the fingerprint generating program, and from these many parameters, a highly
           specific, unique, reproducible and stable fingerprint is generated that uniquely
           identifies the server. See U.S. Application Pub. 2011/0010560 (“Etchegoyen”) at
           pars. 0023-0027.

           Whereas Yoshimura’s checksums represent the size of software stored in server

                                                    18
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 23 of 37 PageID #: 7079



           memory, the server fingerprint uniquely identifies the server itself.

   Ex. F at 12–13 (emphasis added). Notably, during prosecution, the Applicant did not state that a

   server fingerprint “may be” a machine fingerprint comprising binary data generated from user-

   configurable and non-user-configurable machine parameters (language in the specification that

   Uniloc mistakenly argues gives rise to alternative methods for generating a fingerprint). See Dkt.

   134 at 23. By contrast, during prosecution, the Applicant’s use of “is” clearly and unmistakably

   confirms that these are requirements of “a ‘server fingerprint.’” Ex. F at 12 (emphasis added); see

   Omega Eng’g, 334 F.3d at 1325–26 (disclaimer occurs as a result of clear and unmistakable

   statements made during prosecution).

           In an Office Action dated February 9, 2012, the Examiner again rejected the claims, relying

   on Yoshimura. Ex. G at 3–17. On July 9, 2012, the Applicant appealed. In its appeal brief, the

   Applicant again argued that Yoshimura did not teach the recited “fingerprint,” explaining that “[i]t

   is clear from Applicant’s specification that a fingerprint serves to identify the server. ‘The machine

   fingerprint positively identifies [the server as] the source of the status message.’ Specification at

   [0023]” (i.e., ’489 Patent, col. 4:32–51). Ex. H at 12. A fingerprint therefore must uniquely

   identify the server in connection with a status message.

                                    ii.   The Patent Office defined “server fingerprint”
                                          consistent with Google’s construction

           In a decision dated June 22, 2015, the PTAB determined that it could not sustain the

   Examiner’s rejections based on Yoshimura. The PTAB explained that “Appellants define

   ‘fingerprint’ (Spec. ¶ 21 (‘a hardware fingerprint is data characterized by being reliably

   reproducible by an application operating on a particular client machine, while being virtually

   irreproducible by any other means, and virtually impossible to guess using any systematic or brute

   force algorithm.’)” and held that there was no basis for the Examiner’s rejection “in view of this


                                                    19
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 24 of 37 PageID #: 7080



   definition of a fingerprint.” Ex. I at 4 (emphasis added); see also Ex. B at 4:32–51.

           On June 26, 2015, the Examiner issued a notice of allowance, echoing the PTAB’s

   explanation regarding the Applicant’s definition of a fingerprint:

           “fingerprint” is defined in the specification in ¶ 21 [i.e., ’489 Patent, col. 4:32-
           51]: “As used herein, a hardware fingerprint is data characterized by being reliably
           reproducible by an application operating on a particular client machine, while being
           virtually irreproducible by any other means, and virtually impossible to guess using
           any systematic or brute force algorithm. In short, each fingerprint is a complex and
           unique data pattern generated from a stable system configuration of a particular
           client machine.”

   Ex. J, Notice of Allowability at 2 (emphasis in original). The Examiner emphasized that his reason

   for allowance was rooted in the Applicant’s definition of “fingerprint.” Id. (“In summary, the

   Board determine[d] that the data defined by the ‘fingerprint’ as defined by ‘hardware fingerprint’

   (of Applicant’s ¶ 21) is not analogous to the checksum of Yoshimura”).

           Statements by the PTAB and the Examiner carry significant weight in a claim construction

   analysis and should be dispositive here. See Arendi S.A.R.L. v. Google LLC, 882 F.3d 1132, 1136

   (Fed. Cir. 2018) (“the examiner’s Reasons for Allowance made ‘clear that the examiner and the

   applicant understood’ . . . what the invention required”)); Salazar v. Procter & Gamble Co., 414

   F.3d 1342, 1347 (Fed. Cir. 2005) (“Statements about a claim term made by an examiner during

   prosecution of an application may be evidence of how one of skill in the art understood the term

   at the time the application was filed.”); Nagravision SA v. Comcast Cable Commc’ns LLC, No.

   2:16-CV-1362-JRG, 2017 WL 5257009, at *7 (E.D. Tex. Nov. 13, 2017) (“This interpretation by

   the examiner is of significant weight in the present case.”).

                    2.    “Fingerprint Of The [First/Second] Server” (Claims 1, 3)

                 Plaintiff’s Proposal                             Defendant’s Proposal
    “Data that can be used to determine validity      “server fingerprint” of the [first/second]
    of a status message from a server”                server

           The parties do not dispute that the constructions of these terms ultimately turn on the

                                                    20
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 25 of 37 PageID #: 7081



   construction of “server fingerprint” discussed above. Indeed, Google references its construction

   of “server fingerprint” in its constructions of both of these terms and highlights that the fingerprints

   for the first and second servers are different, while Uniloc’s constructions of the two terms are

   identical to its construction of “server fingerprint.”

                    3.      “Data Representing A Fingerprint Of The First Server” (Claim 1)

                    Plaintiff’s Proposal                           Defendant’s Proposal
       “Data that can be used to determine validity      “Data amounting to a fingerprint of the first
       of a status message from a server”                server”

             Claim 1 recites, inter alia, “storing in the routing device data representing a fingerprint of

   the first server.” The ’489 Patent does not describe any data separate from the fingerprint itself

   that can “represent” a fingerprint of the first server. Uniloc confirms as much given that its

   constructions for all the “fingerprint” terms are identical. Dkt. 134 at 22–24. Accordingly, the

   claim requirement that “data representing a fingerprint of the first server” be stored in the routing

   device requires that the routing device store the fingerprint itself.2

                    4.      “Server” (Claims 1–6, 8, 9, 12, 15)

                    Plaintiff’s Proposal                             Defendant’s Proposal
       “computer-related entity, either hardware,        “machine or device in a network that is used
       firmware, a combination of hardware and           to provide services to other components in the
       software, software, or software in execution,     network”
       that provides services to other components”

             Every claim of the ’489 Patent is directed to a failover system or procedure for

   “servers.” The core of the dispute is whether, as Google contends, those servers are machines or



   2
     To be sure, during prosecution, the Applicant confirmed that this claim element requires that a
   server fingerprint be stored in the routing device. Ex. F at 11–12. More specifically, the Applicant
   argued that “Yoshimura fails to anticipate all elements of claim 1 because . . . Yoshimura doesn’t
   teach storing a server’s fingerprint in the routing device.” Ex. F at 12. Accordingly, the Court
   should adopt Google’s construction and interpret this claim element to require that “data
   representing a fingerprint of the first server” amounts to, or is, a fingerprint of the first server that
   is stored in the routing device.

                                                       21
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 26 of 37 PageID #: 7082



   devices in a network, or whether, as Uniloc argues, the term should be broadened to reach any

   “computer-related entity” including either only “hardware”; only “firmware”; “hardware” plus

   “software”; only “software”; or just “software in execution.”

                          a.      The intrinsic record confirms that the claimed server from
                                  which a fingerprint is generated is a machine or device

           At the heart of Google’s proposed construction is the concept that the claimed “server” in

   the failover system must be a machine or device. Every asserted claim requires a fingerprint of a

   “server,” where the failover process is either triggered by (1) the absence of a server fingerprint in

   a status message (see claim 1); or (2) a mismatch resulting from a comparison between the

   expected server fingerprint stored in a routing device and the server fingerprint received in the

   status message (see claim 9). The patent explains that whenever a server fingerprint is used in the

   failover procedure, that server fingerprint is derived or generated from hardware parameters of the

   machine or device. Indeed, the specification explains that when “keep-alive signals from the

   primary or second servers” include a “hardware fingerprint,” that fingerprint “is a complex and

   unique data pattern generated from a stable system configuration of a particular client machine”

   used to “confirm[] [the] operational status of the originating server.” Ex. B at 4:32–44 (emphasis

   added). The Parties agree that the client machine or device’s system configurations are its machine

   parameters (Dkt. 115), which include things such as the “machine model; machine serial number;

   machine copyright; machine ROM size, machine UUID, and machine service tag . . . CPU ID,

   CPU model, CPU details, CPU actual speed, CPU family, CPU manufacturer; CPU voltage; and

   CPU external clock . . .” Ex. B at 5:25–6:16. Construing “server” as a machine or device is rooted

   in this premise and consistent with the specification’s use of the term. See Wi-Lan USA, Inc. v.

   Apple Inc., 830 F.3d 1374, 1382 (Fed. Cir. 2016) (“Consistent use of the term in a particular way

   in the specification can inform the proper construction of that term.”).


                                                    22
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 27 of 37 PageID #: 7083



           The ’489 Patent’s prosecution history confirms that the claimed server is limited to a

   machine or device. In response to a rejection under 35 U.S.C. § 101, the Applicant confirmed that

   the claimed invention, and in particular the “server,” is constrained to hardware:

                   To determine § 101 eligibility for claims 1-8, we need only apply the
           “machine” part of the machine-or-transformation test to claim 1, and ask: Is the
           claim tied to a particular machine?

                   The answer is clearly Yes. Claim 1 recites various hardware components
           such as “computer system”, “routing device” and “server”. Having passed the
           machine or transformation test, it is irrelevant to the § 101 inquiry whether the
           invention recites steps that may be implemented in software, because those steps
           are tied to a particular machine.

   Ex. F at 11 (emphasis in original); see also Ex. H at 10–11 (Applicant’s appeal brief to the PTO

   distinguishing Yoshimura from the claimed invention because Yoshimura’s techniques were not

   applicable to “physical hardware devices as complex as servers.” (emphasis added)). As the

   Federal Circuit has instructed, “[t]he public notice function of a patent and its prosecution history

   requires that a patentee be held to what he declares during the prosecution of his patent.” Springs

   Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003); see also UShip

   Intellectual Properties v. U.S., 714 F.3d 1311, 1315 (Fed. Cir. 2013) (“We hold that a patent

   applicant’s response to a restriction requirement may be used to interpret claim terms or as a source

   of disclaimer.”); North Am. Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 1345–46

   (Fed. Cir. 2005) (excluding from claim scope certain embodiments based on prosecution history

   disclaimer).

                          b.      Google’s proposed construction is consistent with the
                                  understanding of in the art at the time of invention

           Google’s proposed construction of “server” is also consistent with the understanding of an

   ordinary skilled artisan at the time of invention. Then, a server was understood as “a computer in

   a network that is used to provide services . . . to other computers in the network,” where a computer


                                                    23
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 28 of 37 PageID #: 7084



   is a “machine designed to store and process data” or “a programmable electronic device that can

   store, retrieve, and process data.” See Ex. K at 237, 1070; Ex. L at 72, 315. Dictionaries and

   treatises are often useful in claim construction, particularly if they help the court to better

   understand the way in which one of skill in the art might use the claim terms. See Starhome GmbH

   v. AT&T Mobility LLC, 743 F.3d 849, 856 (Fed. Cir. 2014).

                           c.     Uniloc’s expansive proposed construction is improper and
                                  should be rejected

            Uniloc improperly seeks to adopt a construction that expands the scope of the claimed

   server, departs from the alleged invention, and is inconsistent with the specification and file

   history. See Myspace, Inc. v. GraphOn Corp., 672 F.3d 1250, 1256 (Fed. Cir. 2012) (rejecting a

   construction that was inconsistent with the scope given to the term in the specification). Moreover,

   Uniloc’s limited citations to the specification and untimely dictionary definitions are inconsistent

   with the Applicant’s clear and unmistakable limiting statements made during prosecution.3 See

   Ruckus Wireless, Inc. v. Innovative Wireless Sols., LLC, 824 F.3d 999, 1003 (Fed. Cir. 2016)

   (“Legal error arises when a court relies on extrinsic evidence that contradicts the intrinsic record.”).

                    5.     “First Server” (Claim 1–6, 9, 15) /
                           “Second Server” (Claims 1, 3, 5, 9, 12, 15)

                    Plaintiff’s Proposal                             Defendant’s Proposal
       No separate construction needed from             first server = “active server”;
       “server”; plain and ordinary meaning             second server = “standby server”

            There is no dispute that the words “first” and “second” are intended to distinguish among

   different servers. Dkt. 134 at 19–20. But, the patent ascribes a particular purpose for that



   3
     Uniloc’s citations to dictionary definitions – identified for the first time in its opening brief to
   support its affirmative construction (Dkt. 134 at 19) – are untimely and improper under the local
   rules because Uniloc never identified any such extrinsic evidence in its P.R. 4-2 disclosure (Ex.
   M) or the P.R. 4-3 joint claim construction statement (Dkt. 115-2). Accordingly, the Court should
   strike such evidence and the arguments it is alleged to support.

                                                     24
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 29 of 37 PageID #: 7085



   distinction that is not captured in the plain and ordinary meaning that Uniloc is endorsing. Indeed,

   to effect the failover process as claimed, the ’489 Patent plainly envisions a hierarchy between the

   servers where the standby server is to back-up the active server in case the latter fails. See Ex. B,

   claim 1 (“. . . routing traffic from a routing device to a first server; . . . routing traffic from the

   routing device to a second server in response to detecting the invalid status message from the first

   server”), 1:56–2:8 (“The present technology provides for automatic failover in systems having at

   least one primary (active) and at least one secondary (stand-by) server . . .”), 2:19–28 (“In response

   to detecting failure of the primary server, each routing appliance switches all traffic to the

   secondary server which assumes the role of the primary server.”). In fact, the patent explains that

   the first server is the active server that receives traffic from the routing device, while the second

   server remains idle in a standby role without receiving any traffic until and unless the first or active

   server fails. Id. at Fig. 1 (items 102 and 104), Fig, 2 (items 202, 206), Fig. 4 (items 402 (“configure

   active and standby servers”), 410 (“monitor status of active server”)), 3:36–40 (“. . . a first server

   102 and a second server 104, in an operational state where server 102 is designated active or

   primary server and server 104 is the standby or secondary server.”), 3:51–52 (referring to first

   server 102 as the “active server 102”), 4:9–11 (referring to second server 104 as the “standby

   server 104”). Designating the first and second servers as active and stand-by servers, respectively,

   is precisely how the Applicant summarized his invention during prosecution. Ex. H at 5 (“V.

   SUMMARY OF CLAIMED SUBJECT MATTER . . . Each routing appliance actively monitors

   the operational state of the active server and the stand-by server by tracking received keep-alive

   signals from each server. . . . In response to detecting failure of the active server, each routing

   appliance switches all traffic to the stand-by server”); id. at 6 (equating “first server” with “active

   server 102”).



                                                     25
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 30 of 37 PageID #: 7086



                    6.      “Routing Device” (Claims 1–5, 8, 9, 12, 15)

                  Plaintiff’s Proposal                             Defendant’s Proposal
       “component that directs traffic”                 “hardware component that directs traffic and
                                                        actively monitors the first and second servers”

             The parties agree that the claimed “routing device” is a component that directs traffic. But

   they dispute whether that component is a “hardware component” that also actively monitors the

   first and second servers in the system. The intrinsic record supports such requirements.

             With respect to the routing device as a “hardware component,” the parties do not dispute

   that, first, the routing device is a component and, second, the ’489 Patent states that a “component”

   may refer to any computer-related entity, either hardware, firmware, software, or some

   combination thereof. Ex. B at 9:4–11.            Nevertheless, during prosecution, the Applicant

   unequivocally limited the scope of “routing device” to a “hardware component.” See Ex. F at 11

   (“Claim 1 recites various hardware components such as ‘computer system’, ‘routing device’ and

   ‘server’.”) (emphasis added). This clear disclaimer excludes non-hardware components from the

   scope of the term. See Uship Intellectual Props., 714 F.3d at 1315; North Am. Container, 415

   F.3d at 1345–46. Uniloc’s only argument against this is based on untimely extrinsic evidence that

   is inconsistent with the intrinsic record.4 See Ruckus Wireless, 824 F.3d at 1003.

             Regarding the requirement that the routing device actively monitor the first and second

   server, the claim language itself substantiates that limitation. The failover system recited in



   4
     Similar to Uniloc’s improper reliance on dictionary definitions for “server,” Uniloc first
   identified the dictionary definitions cited in support of its proposed constructions for “routing
   device” in its opening brief (Dkt. 134 at 21). The Court should therefore strike them. Google,
   however, properly disclosed its extrinsic dictionary definitions pursuant to P.R. 4-2 and 4-3. Those
   definitions are consistent with Google’s proposed construction of routing device as a hardware
   component. In particular, at the time of invention, a device was understood to be “any computer
   peripheral or hardware element that can send or receive data,” such as a “router.” Ex. N at 75; see
   also Ex. O at 107 (“any hardware component or peripheral . . . that can receive and/or send data.”)
   Ex. P at 98 (“a small useful machine or piece of equipment”); Starhome, 743 F.3d at 856.

                                                     26
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 31 of 37 PageID #: 7087



   independent claim 9, for example, is implemented by a “routing device configured”:

       ● “to compare the server fingerprint of a status message with a server fingerprint stored on
         the routing device; and”
       ● “to change the primary server to another of the first and second servers in response to a
         comparison of the primary server fingerprint yielding a mismatch prior to the change.”

   According to this claim language, the routing device determines which server should be the

   primary, active server by comparing the “server fingerprints” in status messages received “from

   the first and second servers.” The ’489 Patent explains that such functionality amounts to active

   monitoring by the routing device of the servers in the network:

           The present technology provides for automatic failover in systems having at least
           one primary (active) and at least one secondary (stand-by) server, and at least one
           (typically two or more) routing appliance routing traffic to the primary and
           secondary servers.
           ...
           Each routing appliance actively monitors the operational state of the currently
           designated primary server and the secondary server, using keep-alive signals.
           ...
           In response to detecting failure of the primary server, each routing appliance
           switches all traffic to the secondary server, which assumes the role of the primary
           server.

   Ex. B at 1:56–2:38 (emphasis added); see also Ex. B at 6:64–8:62 (“Each routing device and the

   standby server monitor current status of the active server by receiving and [sic] status messages

   and detecting when the status message stream is interrupted.”), Fig. 4 (item 410 (“monitor status

   of active server”)).

           During prosecution, the Applicant confirmed to the PTAB that the routing device must

   actively monitor the first and second servers:

           In accordance with the present invention (“Etchegoyen”), automatic failover in
           systems with mirrored active and stand-by servers is improved by including
           hardware fingerprints of the servers in keep-alive (or heartbeat) messages to
           identify and authenticate the server sending each keep-alive message. The active
           server generates and transmits the keep-alive messages to both routing appliances
           and the stand-by server. Each routing appliance actively monitors the operational
           state of the active server and the stand-by server by tracking received keep-alive
           signals from each server.

                                                    27
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 32 of 37 PageID #: 7088




   Ex. H at 5 (emphasis added). The Applicant’s invocation of the present invention or present

   technology in the intrinsic record informs and limits the term’s meaning, particularly where that

   meaning is further corroborated by the Applicant during prosecution. See Verizon Servs. Corp.,

   v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007) (“When a patent thus describes

   the features of the ‘present invention’ as a whole, this description limits the scope of the

   invention.”); Fenner Invs., LTD. v. Cellco P’ship, 778 F.3d 1320, 1323 (Fed. Cir. 2015)

   (adopting construction consistent with statements made in the prosecution history).

                    7.    “A Second Routing Device” (Claim 15)

                 Plaintiff’s Proposal                               Defendant’s Proposal
    Plain and ordinary meaning                         “a routing device that is separate and distinct
                                                       from a first “routing device”

           Claim 15 adds a “second” routing device to the system of claim 9, which already recites a

   first routing device. It is a basic tenet of claim construction that “[w]here a claim lists elements

   separately, ‘the clear implication of the claim language’ is that those elements are ‘distinct

   component[s]’ of the patented invention.” Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,

   616 F.3d 1249, 1254 (Fed. Cir. 2010); see also Engel Indus., Inc. v. Lockformer Co., 96 F.3d 1398,

   1404–05 (Fed. Cir. 1996) (holding that where a claim provides for two separate elements, such as

   a “second portion” and a “return portion,” the two elements “logically cannot be one and the

   same”). Indeed, the specification consistently describes two or more routing appliances or devices

   as separate and distinct from each other. See Ex. B, Fig. 1 (items 114 (“Appliance 01”), 116

   (“Appliance 02”)), Fig. 2 (items 210, 212), Fig. 3 (items 310, 312), 3:55–4:2.

                    8.    “Status Message” (Claims 1–4, 8, 9, 12, 15) / “Status Signal” (Claim 4)

             Plaintiff’s Proposal                              Defendant’s Proposal
    “Message that indicates the state of       “heartbeat or keep-alive [message / signal] containing
    the sender”                                a data structure reserved for a server fingerprint”


                                                    28
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 33 of 37 PageID #: 7089



           The independent claims require that the routing device detects a server failure by one of

   two ways. First, according to claim 1, the routing device detects a server failure when no server

   fingerprint is sent within a status message. In other words, the routing device of claim 1 only

   detects a failure when it receives a status message that lacks a fingerprint where a fingerprint is

   expected. Second, according to claim 9, a routing device detects a server failure when it receives

   a status message with a fingerprint that does not match a fingerprint stored on the routing

   device. In other words, the routing device of claim 9 only detects a failure when it receives a status

   message that includes an incorrect fingerprint. It follows that, in both instances, a status message

   (or status signal) must be capable of containing a server fingerprint (i.e., must contain a data

   structure reserved for a fingerprint). This understanding is further consistent with the

   specification, which confirms that a status message may also contain data structures reserved for

   other types of data, such as a header or a time stamp. Ex. B at 4:41–51. Uniloc’s proposed

   construction is misplaced as it ignores the composition of the message or signal and informs only

   its utility, i.e., indicating health or failure, which is set forth by other claim language.

                    9.     “Detecting At The Routing Device An Invalid Status Message From
                           The [First/Second] Server By Absence Of The [First/Second] Server
                           Fingerprint In A Status Message From The [First/Second] Server”
                           (claims 1, 3) / “Invalid Status Message” (claims 1, 3, 4)

    Term                                    Plaintiff’s Proposal      Defendant’s Construction
    “detecting at the routing device an     Plain and ordinary        “determining, at the routing
    invalid status message from the         meaning                   device, that a failure has occurred
    [first/second] server by absence of                               because the fingerprint that is
    the [first/second] server fingerprint                             expected in the status message
    in a status message from the                                      from the [first/second] server is
    [first/second] server”                                            missing”
    “invalid status message”                Plain and ordinary        “‘status message’ indicating a
                                            meaning                   failure”

           The claims recite “detecting at the routing device an invalid status message” from a server

   and routing traffic to another server “in response to detecting the invalid status


                                                      29
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 34 of 37 PageID #: 7090



   message.” Accordingly, the routing device must affirmatively detect a status message and

   determine that it is invalid (i.e., the fingerprint that is expected in the status message from the

   server is missing), prior to performing a failover procedure (i.e., routing traffic to another

   server). Indeed, claim 1 is not directed to a process in which a routing device does not detect any

   status message, but nonetheless performs a failover procedure. Ex. B at claim 1, 8:47–62.

   Google’s construction is necessary to make clear that the claims require that the routing device

   detect an invalid status message whereby an expected fingerprint is missing from that message

   before performing a failover procedure. Uniloc’s failure to propose a construction where a

   potential dispute exists is legally improper. See O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

   Co., 521 F.3d 1351, 1362–1363 (Fed. Cir. 2008).

                    10.   “First Application…” / “Second Application…” (claim 9)

    Term                             Plaintiff’s Proposal   Defendant’s Proposal
    “first application for serving   Plain and ordinary     “self-contained computer program for
    data to multiple clients”        meaning                serving data to multiple clients”
    “second application for          Plain and ordinary     “self-contained computer program,
    generating periodic status       meaning                different from the first application, for
    messages”                                               generating periodic status messages”

           Uniloc does not propose constructions for these terms. Google’s construction is necessary

   because it makes clear that the recited first and second applications are each computer programs

   and are different from each other – points that Uniloc concedes. See O2 Micro, 521 F.3d at 1362–

   1363; see also Ex. K at 56–57; Ex. L at 12; Ex. O at 23; Ex. Q at 24–25; Ex. R at 31 (each defining

   “application” as a “program”); Dkt. 134 at 27 (“The claims recite a ‘first application’ and a ‘second

   application’ which implies that there are two different applications.”).

   V.      CONCLUSION

           Google respectfully requests that the Court construe the disputed claim terms in the manner

   detailed above.


                                                    30
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 35 of 37 PageID #: 7091



                                        Respectfully submitted,
    DATED: December 14, 2019
                                        By: /s/ Robert Unikel, with permission by
                                        Michael E. Jones
                                        Robert Unikel
                                        robertunikel@paulhastings.com
                                        Michelle Marek Figueiredo (IL Bar #6297112)
                                        michellemarek@paulhastings.com
                                        Matthew Richard Lind (IL Bar #6327241)
                                        mattlind@paulhastings.com
                                        John A. Cotiguala (IL Bar #6311056)
                                        johncotiguala@paulhastings.com
                                        PAUL HASTINGS LLP
                                        71 South Wacker Dr., 45th Floor
                                        Chicago, IL 60606
                                        Telephone: (312) 499-6000
                                        Facsimile: (312) 499-6100

                                        Elizabeth L. Brann (CA Bar #222873)
                                        elizabethbrann@paulhastings.com
                                        Ariell Nicole Bratton (CA Bar #317587)
                                        ariellbratton@paulhastings.com
                                        PAUL HASTINGS LLP
                                        4747 Executive Drive, 12th Floor
                                        San Diego, CA 92121
                                        Telephone: (858) 458-3000
                                        Facsimile: (858) 458-3005

                                        Robert Laurenzi (NY Bar #3024676)
                                        robertlaurenzi@paulhastings.com
                                        PAUL HASTINGS LLP
                                        200 Park Avenue, 26th Floor
                                        New York, NY 10166
                                        Telephone: (212) 318-6000
                                        Facsimile: (212) 318-6100

                                        Michael E. Jones
                                        State Bar No. 10929400
                                        mikejones@potterminton.com
                                        E. Glenn Thames, Jr.
                                        State Bar No.00785097
                                        glennthames@potterminton.com
                                        Patrick C. Clutter
                                        State Bar No. 24036374
                                        patrickclutter@potterminton.com
                                        POTTER MINTON, P.C.
                                        110 N. College Ave., Suite 500

                                        31
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 36 of 37 PageID #: 7092




                                        Tyler, Texas 75702
                                        Telephone: (903) 597-8311
                                        Facsimile: (903) 593-0846
                                        Attorneys for Defendant Google LLC, No. 2:18-
                                        cv-00491-JRG-RSP

                                        By: /s/ Michael A. Berta, with permission by
                                        Michael E. Jones
                                        Michael A. Berta (California Bar No. 194650)
                                        Michael.berta@arnoldporter.com
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        10th Floor
                                        Three Embarcadero Center
                                        San Francisco, CA 94111-4024
                                        Tel: 415-471-3100
                                        Fax: 415-471-3400

                                        David Caine (California Bar No. 218074)
                                        David.Caine@arnoldporter.com
                                        Telephone: (650) 319-4710
                                        Bonnie Phan (California Bar No. 305574)
                                        Bonnie.Phan@arnoldporter.com
                                        Telephone: (650) 319-4543
                                        Michael Nguyen
                                        michael.nguyen@arnoldporter.com
                                        Telephone: (650) 319-4718
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        3000 El Camino Real
                                        Five Palo Alto Square, Suite 500
                                        Palo Alto, CA 94306-3807

                                        Nicholas Lee (California Bar No. 259588)
                                        Nicholas.Lee@arnoldporter.com
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        777 South Figueroa Street
                                        44th Floor
                                        Los Angeles, CA 90017-5844
                                        Telephone: (213) 243-4156

                                        Nicholas Nyemah (DC Bar No. 1005926)
                                        Nicholas.Nyemah@arnoldporter.com
                                        Telephone: (202) 942-6681
                                        Paul Margulies (DC Bar No. 1000297)
                                        Paul.Margulies@arnoldporter.com
                                        Telephone: (202) 942-6990
                                        ARNOLD & PORTER KAYE SCHOLER LLP

                                        32
   US 167208329v1
Case 2:18-cv-00503-JRG-RSP Document 143 Filed 12/14/19 Page 37 of 37 PageID #: 7093




                                        601 Massachusetts Ave., NW
                                        Washington, DC 20001-3743

                                        Mark Samartino (Illinois No. 6313889)
                                        Mark.Samartino@arnoldporter.com
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        70 West Madison Street
                                        Suite 4200
                                        Chicago, IL 60602-4321
                                        Telephone: (312) 583-2437

                                        Michael E. Jones
                                        State Bar No. 10929400
                                        mikejones@potterminton.com
                                        E. Glenn Thames, Jr.
                                        State Bar No.00785097
                                        glennthames@potterminton.com
                                        Patrick C. Clutter
                                        State Bar No. 24036374
                                        patrickclutter@potterminton.com
                                        POTTER MINTON, P.C.
                                        110 N. College Ave., Suite 500
                                        Tyler, Texas 75702
                                        Tel: (903) 597-8311
                                        Fax: (903) 593-0846

                                    Attorneys for Defendant Google LLC,
                                    No. 2:18-cv-00503-JRG-RSP




                                        33
   US 167208329v1
